Citation Nr: 0639005	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  00-16 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for arthritis, including 
secondary to inservice herbicide exposure.

3.	Entitlement to service connection for hearing loss.

4.	Entitlement to service connection for vision loss.

5.	Entitlement to service connection for sleep apnea, 
including secondary to the service-connected disability of 
temporomandibular joint (TMJ) disease, status post bilateral 
joint surgeries.

6.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection claim for 
plantar warts, and if the claim is reopened, whether service 
connection is warranted.

7.	Whether new and material evidence as been submitted to 
reopen a claim of entitlement to service connection claim for 
a psychiatric disorder, and if the claim is reopened, whether 
service connection is warranted.

8.	Entitlement to an increased initial disability rating in 
excess of 30 percent for service-connected TMJ disease, 
status post bilateral joint surgeries.    
 

REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in March 2000 
and July 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The RO's March 2000 rating decision granted service 
connection for TMJ disease, status post bilateral joint 
surgeries, and assigned thereto an initial disability rating 
of 30 percent, effective from February 1994.  In July 2000, 
the veteran filed a notice of disagreement (NOD) with this 
decision.   In August 2000, the RO issued a statement of the 
case (SOC), and later that same month, the veteran perfected 
his appeal.

In January 2002, a video conference hearing was conducted 
before a Veterans Law Judge, who is no longer employed by the 
Board.  Thereafter, in August 2002, the Board issued a 
decision which denied an increased initial disability rating 
for the veteran's TMJ disease.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In January 2003, the Secretary of Veterans 
Affairs (Secretary) and the veteran's representative 
submitted a joint motion to vacate the Board's January 2002 
decision, and remand the case back to the Board for 
additional development and analysis.  In January 2003, the 
Court granted the motion.

In compliance with the Court's Order, the Board remanded this 
matter in November 2003 for further development.  

In July 2005, the RO issued a rating decision which denied 
the veteran's claims for service connection for hypertension, 
arthritis, hearing loss, vision loss and sleep apnea. The 
decision also found that new and material evidence had not 
been submitted to reopen the veteran's claims of entitlement 
to service connection for plantar warts and for a psychiatric 
disorder.  In July 2005, the veteran filed an NOD with this 
decision, and in December 2005, the RO issued an SOC.  The 
veteran subsequently perfected his appeal in December 2005.

In June 2006, the veteran was afforded a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is associated with the claims file.  

During the course of this appeal, the veteran has raised an 
additional claim of service connection for a bilateral foot 
disorder (other than plantar warts).  The RO has not 
previously adjudicated this claim, and it is referred to the 
RO for development and adjudication as appropriate.

As noted below, the Board is reopening the veteran's claim 
seeking service connection for plantar warts.

The issue of service connection for sleep apnea, including 
secondary to the service-connected TMJ disease, and the 
reopened issue of service connection for plantar warts are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran's separation reports of medical examination 
and history, dated in March 1970, are negative for any 
disorders pertaining to the claims on appeal in this 
decision.  

2.	The veteran's service medical records do not show 
complaints of or treatment for hypertension during his active 
duty military service.  

3.	The earliest evidence in the record of hypertension is 
dated in January 1999.  

4.	The veteran's service medical records do not show 
complaints of or treatment for an arthritis or 
musculoskeletal disorder during service.  

5.	The earliest evidence in the record of arthritis (in 
joints other than the veteran's jaw) is dated in May 2001.  

6.	The veteran did not serve in the Republic of Vietnam.  

7.	The record has no medical evidence indicating that the 
veteran has a current hearing loss disorder.  

8.  A March 1969 service medical record indicates that the 
veteran complained of poor vision in his left eye for which 
he was subsequently prescribed eye glasses for reading and 
when necessary.

9.  VA treatment records indicate that the veteran has 
reported blurriness of vision since March 2005.  

10.  Refractive error of the eyes is a congenital or 
developmental defect and is not considered a disease or 
injury under the law for VA disability compensation purposes.

11.  The evidence of record does not demonstrate that the 
veteran currently has an acquired eye disability due to 
service.

12.  In an unappealed August 1970 rating decision, the RO 
denied the veteran's claim seeking service connection for 
planter warts.  

13.  In a July 1998 decision, the Board denied the veteran's 
attempt to reopen his claim seeking service connection for 
plantar warts.  Evidence received since the Board's July 1998 
decision includes some evidence which is not cumulative or 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  
 
14.  In a July 1998 decision, the Board denied the veteran's 
claim seeking service connection for a psychiatric disorder.  
Evidence received since the July 1998 Board decision is 
cumulative or redundant of evidence previously considered, 
or the additional evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  

15.  Since the initial grant of service connection, the 
veteran's TMJ disease, status post bilateral joint 
surgeries, has been productive of internal joint 
derangement, traumatic arthritis in the condylar head, and 
destructive changes secondary to private surgery in 1985.  
This condition is manifested by a maximum incisal opening to 
35 millimeters (mm), with easy opening to 30 mm, and right 
and left excursion movements to 8 mm.  


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.	The veteran's arthritis disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).

3.	The criteria for service connection for bilateral vision 
loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 4.9 (2006).

4.	Claimed hearing loss disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  

5.	A July 1998 Board decision which denied the veteran's 
attempt to reopen his claim seeking service connection for 
plantar warts is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2006).

6.	New and material evidence has been submitted since the 
Board's July 1998 decision, and the claim for service 
connection for plantar warts is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

7.	A July 1998 Board decision which denied the veteran's 
claim seeking service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2006).

8.	New and material evidence has not been submitted to reopen 
the veteran's service connection claim for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

9.	The criteria for an initial disability evaluation in 
excess of 30 percent for the veteran's service-connected TMJ 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Codes 9900-9916 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Original Claims for Service Connection

In December 2001, the veteran filed his present claim seeking 
service connection for hypertension, arthritis, vision and 
hearing loss disorders.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  

Service connection for certain chronic diseases, including 
hypertension, arthritis, and sensorineural hearing loss, will 
be rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service 
or during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support a claim for service connection.  38 C.F.R. 
§ 3.303(b).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

In this matter, the Board will review each of the veteran's 
original service connection claims separately.  

        a. Hypertension

Initially, the Board finds that the medical evidence of 
record reflects a current diagnosis of hypertension.  
Specifically, VA treatment records dated between January 1999 
and August 2005 demonstrate that the veteran currently has 
controlled hypertension.  As such, the first element of Pond 
is established for this claim.  See Pond, 12 Vet. App. at 
346.  

However, the Board finds the second and third elements of 
Pond to be unestablished.  As to the second element, the 
Board notes that the veteran's service medical records are 
entirely negative for complaints of or treatment for 
hypertension.  In fact, his March 1970 separation physical 
notes a blood pressure reading of 120/70.  In addition, his 
separation report of medical history is silent for such a 
disorder.  Moreover, the veteran conceded in his June 2006 
Board hearing that he has only been hypertensive for "about 
seven years."  See Hearing Transcript, p. 23.  This 
statement is consistent with the medical evidence of record 
in that the earliest diagnosis of hypertension is January 
1999.  So, of the medical records in the claims file, the 
earliest medical evidence of post-service hypertension is 
found in VA medical records dated in January 1999, almost 29 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 
(1992) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the earliest claim of service connection 
for this disorder is received in the December 2001 claim 
filed over 30 years following service.

In sum, the record contains no medical evidence of 
hypertension during service, the development of such a 
disorder within one year of discharge from service, or of a 
continuity of symptomatology indicative of such a disorder in 
the first several years following service.  As such, the 
record does not show that the veteran incurred hypertension 
during service.  The second Pond element is unestablished 
here therefore.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 
12 Vet. App. at 346. 

As to the third element of Pond, the Board notes that, 
despite the volumes of VA treatment records in the claims 
file, there is no medical evidence suggesting a nexus between 
the veteran's current hypertension and his military service.  

As the second and third elements of Pond are unestablished, 
the Board finds the preponderance of the evidence against the 
veteran's service connection claim for hypertension.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

        b. Arthritis

After reviewing the veteran's claims folders, the Board finds 
current medical evidence of arthritis.  Specifically, VA 
treatment records, dated between May 2001 and June 2005 
(detailing orthopedic examinations, Magnetic Resonance 
Imaging, and x-rays), demonstrate that the veteran has 
degenerative arthritis in his right knee, spine, and left 
shoulder (the Board also notes as well the evidence of 
traumatic arthritis in the veteran's TMJ region - caused by 
1985 private surgery - for which he is separately service 
connected).  As such, the Board finds the first element of 
Pond established for this claim.  See Pond, 12 Vet. App. at 
346.  

However, the second and third elements of Pond are 
unestablished herein.  The service medical records are 
entirely negative for arthritic disorders.  The veteran 
conceded in his June 2006 Board hearing that his arthritic 
knee had been troubling him for only three to four years. See 
Hearing Transcript, p. 24.  And the earliest evidence of 
arthritis in the record is a May 2001 MRI showing arthritis 
in the right knee.  So, of the medical records in the claims 
file, the earliest medical evidence of a post-service 
arthritic disorder in the knees, back, or shoulder is May 
2001, over 31 years after service.  See Maxson and Shaw, both 
supra.  As such, the record contains no medical evidence of a 
chronic inservice arthritic disorder, of the development of 
such a disorder within one year of discharge from service, or 
of a continuity of symptomatology indicative of such a 
disorder in the first several years following service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
Moreover, the record contains no medical nexus evidence 
suggesting or attributing the veteran's current arthritis to 
active duty military service.  As such, the second and third 
elements of Pond are unestablished here.  Id.

The Board notes the veteran has also claimed that exposure to 
Agent Orange caused his current arthritis.  The Board will 
now address this aspect of his claim.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The Board finds that the veteran cannot recover under 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307 either.  The record is 
clear that he did not serve in the Republic of Vietnam - his 
only overseas duty was in Germany.  Moreover, arthritis is 
not a disorder for which a presumption of service connection 
has been established under 38 C.F.R. § 3.309(e).  See 38 
C.F.R. § 3.307(a)(6).  

The Board finds therefore that service connection for 
arthritis is not warranted here on either a presumptive or a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).  

	c. Vision Loss

A review of his December 2001 claim reveals the veteran to be 
seeking service connection for "vision loss."  It is clear 
from the record that he has complained of current vision 
loss, and that he complained of vision loss in service.  VA 
treatment records dated between November 2001 and September 
2005 indicate complaints of vision blurriness (records also 
show diagnoses of blephartitis and that the veteran has been 
diagnosed with suspected glaucoma since November 2001).  An 
inservice medical record, dated in March 1969, notes the 
prescription of spectacles after the veteran complained that 
the vision in his left eye was not as good as that in his 
right.  

But the Board notes that service connection cannot be awarded 
in this matter.  Vision loss - a refractive error of the eye 
- is one of the specific conditions that VA does not grant 
service connection for, as it is not considered a disability 
for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a 
condition is part of a life-long defect, and is normally a 
static condition which is incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990).  

As for the veteran's current diagnoses of blepharitis and 
suspected glaucoma, neither of these conditions is shown to 
be related to service.  As noted above, these conditions were 
not shown until 2001, over thirty years after the veteran's 
discharge from the service.  In addition, the record contains 
no medical evidence of either of these conditions during 
service, and the record contains no medical nexus evidence 
suggesting or attributing either of these conditions to 
veteran's active duty military service.  As such, the second 
and third elements of Pond are unestablished as to these 
specific eye disorders.

Accordingly, service connection is denied for vision loss.  
See Beno v. Principi, 3 Vet. App. 439 (1992).  
	
        d. Hearing Loss

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2006).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.  

If the Board finds that the veteran has a current hearing 
loss disorder under 38 C.F.R. § 3.385, the Board would then 
need to address the second and third elements of Pond, and 
whether the record showed that the disorder related to 
service.  

Based on the record here, the Board finds none of the 
elements of Pond are established.  First, there is no 
evidence in the record that the veteran has a current hearing 
loss disorder.  In fact, the extensive VA treatment records 
in the claims file - which includes problem lists itemizing 
the veteran's several disorders for which he receives 
treatment - makes no mention of hearing loss.  Second, there 
is no evidence in the record that the veteran incurred such a 
disorder during service.  In fact, the separation report of 
medical examination noted audiometric findings indicative of 
normal hearing - i.e., the criteria noted under 38 C.F.R. § 
3.385 were not met then.  And third, there is no evidence of 
record connecting the claimed disorder to service.  As such, 
the three elements of Pond are unestablished here, so the 
claim must fail.  38 U.S.C.A. § 5107(b); Gilbert, supra.   

The Board notes that it has reviewed and considered the 
veteran's statements with regard to each of his claimed 
disorders.  But, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove the 
claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are 
not competent to render medical opinions).  

As the preponderance of the evidence is against the veteran's 
original service connection claims, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

II. Veteran's Attempt to Reopen his Service Connection Claims

The veteran is attempting to reopen previously denied claims 
seeking service connection claims for plantar warts and 
psychiatric disorders.  As these claims were been previously 
denied by unappealed decisions, the Board must first 
determine whether new and material evidence has been 
submitted before addressing the merits of the service 
connection claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).   

With regard to the veteran's service connection claim for 
plantar warts, the veteran originally claimed service 
connection for plantar warts on his feet in May 1970, soon 
after discharge from service.  Service medical records 
reflect treatment for this condition.  Nevertheless, in an 
August 1970 rating decision, the RO denied the claim, citing 
a July 1970 VA compensation examination report which 
addressed the veteran's claim for planter warts and found no 
skin disease on the feet.  The veteran did not appeal this 
decision.  As such, the August 1970 rating decision became 
final.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2006).   

In February 1994, the veteran sought to reopen his claim of 
service connection for plantar warts on his feet.  In March 
1994, the RO again denied this claim.  The veteran did appeal 
this decision to the Board, which denied his claim to reopen 
in a July 1998 decision.  The veteran did not appeal this 
decision, which therefore became final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  In August 
2003, the veteran again filed to reopen his claim seeking 
service connection for a plantar warts in August 2003.  This 
claim is currently on appeal.   

With regard to the service connection claim for a psychiatric 
disorder, the veteran originally claimed service connection 
in February 1994.  In March 1994, the RO denied this claim.  
The veteran appealed this decision to the Board, which denied 
service connection for an acquired psychiatric disorder in a 
July 1998 decision.  The veteran did not appeal this 
decision, which therefore became final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  The veteran 
sought to reopen his claim for service connection for this 
disorder in December 2001.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Therefore, the Board must determine whether new 
and material evidence has been submitted since the final July 
1998 Board decision to reopen the two claims at issue here.    

Under VA law and regulations, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  



	a.  Plantar Warts

The relevant evidence at the time of the unappealed August 
1970 RO decision denying this claim consisted of service 
medical records reflecting the veteran's treatment for 
plantar warts, athlete's foot, pes planus, prescription of 
arch supports, foot pain, "bad feet", and his assignment to 
temporary restricted duty due to plantar warts.  However, the 
RO denied the veteran's claims for the reasons that the 
veteran's post service VA examination, performed in June 
1970, did not show any current findings of plantar warts.  At 
the time of the Board's July 1998 decision, the evidence 
before the Board continued to show not current findings of 
plantar warts or residuals thereof.

The relevant evidence since the final July 1998 Board 
decision consists of complaints and diagnoses of multiple 
current foot disorders.  A July 2003 VA treatment note 
reflects a diagnosis of plantar foot warts.  An August 2004 
note indicates complaints of plantar fascitis/heel spur 
syndrome, and pes planus.  A subsequent August 2004 VA 
treatment record indicates a provisional diagnosis of plantar 
fascial fibromatosis, and the issuance of orthotics for the 
veteran's feet.  A July 2005 VA treatment note shows that the 
veteran received a prosthetic appliance for his shoes.  

It is this evidence since July 1998 that the Board must 
consider in determining whether new and material evidence has 
been submitted.  The Board finds that this evidence is 
clearly new as none of it existed at the time of the July 
1998 Board decision.  

Comparing the evidence received since the Board's July 1998 
decision to the evidence of record before then, the Board 
finds that there is now current medical evidence showing 
treatment for plantar warts.  Moreover, as the veteran was 
treated for this same condition in service, the Board finds 
that the additional evidence submitted includes some evidence 
which is not cumulative or redundant, and which raises a 
reasonable possibility of substantiating the claim.  In 
short, new and material evidence has been submitted, and the 
claim for service connection for plantar warts is reopened.

The reopening of this claim does not mean that service 
connection for plantar warts is granted.  Rather, the merits 
of the claim for service connection will have to be further 
reviewed by the RO after it develops additional evidence, as 
set forth in the below remand.

	b. Psychiatric Disorder

At the time of the July 1998 Board decision, which denied the 
veteran's original service connection claim for a psychiatric 
disorder, the relevant evidence consisted of service medical 
records and VA treatment records.  

The service medical records, to include the separation 
reports of medical history and examination, are entirely 
negative for disorders related to the veteran's psychiatric 
state.  The evidence dated most closely to the veteran's 
discharge from service is a July 1992 VA treatment record 
indicating complaints of problems with nerves.  That record 
is dated over 22 years after the veteran's discharge.  

Since the July 1998 Board decision, VA treatment records show 
consistent complaints, treatment, and diagnoses of depression 
from January 1999 to August 2005.  The record also contains 
two letters from the veteran's private dentist, dated in 
August 1998 and January 2002, which suggest that there 
"could" be a relationship between the veteran's jaw 
disorder and "nerve problems."  Specifically, in his August 
1998 letter, the physician stated that "[i]t is generally 
known" that people with TMJ "problems frequently have a 
history of nerve problems...."  The dentist then stated that 
such "nerve problems could have begun early in life, 
certainly during one's tenure in the military."  He then 
closed his statement saying that "I suppose nervousness can 
be a contributing factor."  The January 2002 letter noted 
similar findings and analysis.

The Board finds this evidence to be new evidence in the 
claims file since the July 1998 Board decision.  But again, 
the Board does not find this evidence to be material 
evidence.  38 C.F.R. § 3.156(a) (2006).  Specifically, this 
evidence does not demonstrate the crucial unestablished facts 
herein which are necessary to substantiate the veteran's 
claim - that he had a psychiatric disorder in service, or 
soon thereafter, and that his claimed inservice disorder 
relates to his current disorder.  See 38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.  

The Board has closely reviewed each of the dentist's letters 
herein, and finds that the substance of these letters do not 
rise to the level of materiality.  Even when read in a light 
most favorable to the veteran, these letters merely stand for 
the proposition that individuals with TMJ frequently have a 
history of "nerve problems."  The dentist does not opine 
that the veteran actually had a psychiatric problem in 
service.  In addition, the letters fail to identify any 
specific current psychiatric disorder which the veteran may 
have.

In conclusion, the letters do not constitute an opinion 
supporting the claim to an inservice psychiatric disorder, 
particularly given the absence of evidence in the service 
medical records indicating a psychiatric disorder, the 
presence of evidence in the service medical records 
indicating a normal psychiatric state, and the lapse of 22 
years between service and the first documented treatment of 
the veteran for a psychiatric disorder.  Thus, the letters 
fail to raise a reasonable possibility of substantiating the 
claim.

As such, the Board finds that the veteran has not submitted 
new and material evidence necessary to reopen his previously 
denied claim.  38 C.F.R. § 3.156(a).  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  Accordingly, the claim to reopen 
the service connection claim for a psychiatric disorder is 
denied.

III. Veteran's Claim for Increased Rating

The veteran originally filed service connection for a TMJ 
disorder in May 1970.  The RO denied this claim in an August 
1970 rating decision.  The veteran again filed service 
connection for this disorder in February 1994, which the RO, 
following a Board remand in July 1998, granted in March 2000.  
The RO assigned a 30 percent evaluation from the date of the 
veteran's claim to reopen in February 1994.  

The veteran filed a notice of disagreement with the assigned 
evaluation in July 2000, and later appealed the assigned 30 
percent rating to the Board.  In August 2002, the Board 
denied the veteran's increased rating claim.  But in the 
January 2003 Court Order noted earlier, the claim was 
remanded for further development in accordance with VCAA 
requirements.  In accordance with this Order, the Board again 
remanded this issue to the RO in November 2003.  As 
appropriate development has been achieved, the Board 
addresses this claim in this decision.  And as will be 
further detailed below, the Board finds an increased rating 
in excess of the currently assigned 30 percent evaluation 
unwarranted here at any time during the appeal period (i.e., 
since February 1994).  See Fenderson v. West, 12 Vet. App. 
119 (1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2006).  The 
assignment of separate ratings is, however, dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2006); Esteban v. Brown, 6 
Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Several diagnostic codes under 38 C.F.R. § 4.150 pertain to 
this matter.  Diagnostic Codes 9900 through 9916 address 
dental and oral disorders.  As the veteran has already been 
assigned a 30 percent rating, the Board will only address 
those provisions that provide for higher evaluations.  

A 100 percent evaluation is warranted for the complete loss 
of the mandible under Diagnostic Code (DC) 9901.  A 50 
percent evaluation is warranted for the loss of one half of 
the mandible under DC 9902.  Under DC 9905, a 40 percent 
rating is warranted where evidence shows inter-incisal range 
limited between 0 and 10 mm.  Under DC 9906, the bilateral 
loss of the ramus, in whole or in part, and involving TMJ 
articulation, warrants a 50 percent evaluation.  Under DC 
9913, the loss of all teeth warrants a 40 percent evaluation 
where loss is due to disorders with the maxilla and mandible.  
A 100 percent evaluation is warranted under DC 9914 for loss 
of at least half of the maxilla nonreplaceable by prosthesis.  
Under this DC, a 50 percent rating is warranted where 
prosthetic replacement is possible.  And finally, where 25 to 
50 percent of the maxilla is lost, and a prosthetic 
replacement is not possible, a 40 percent rating is warranted 
under DC 9915.   

Based on the medical evidence of record, the Board finds 
that, given the nature of the veteran's disorder, the only 
avenue to an increased rating is found under DC 9905, which 
addresses limitation of inter-incisal range.    

The medical evidence of record consists of VA treatment 
records reflecting treatment of this disorder, a February 
2000 VA compensation examination report, another such report 
dated in April 2004, and an April 2005 addendum to the April 
2004 report.  Both VA examiners stated that they reviewed the 
C-file. 

The February 2000 examiner noted that the veteran underwent 
in March 1985 bilateral meniscectomies, i.e., removal of the 
discs from his temporomandibular joints, partial 
condylectomoies and wiring of a silastic implant.  He noted 
the veteran's complaints of pain, and of not being able to 
open his mouth widely since the surgery.  This examiner noted 
a 1998 CT scan which revealed the silastic along with the 
wires and the erosive changes of each condylar head, but 
noted no erosion of the glenoid fossa or middle cranial 
fossa.  He noted that in April 1999 the veteran underwent 
surgical removal of the silastic implant, the wire, and the 
scar tissue that had developed.  At that time, the examiner 
noted, destructive changes were found in the condylar head.  
Since then, the veteran had progressed to the desired range 
of at least 40mm, which was maintained for longer than a 6-
month period.  The examiner found this encouraging, and noted 
decreased complaints of pain.  The examiner's impression was 
internal joint derangement, and status post surgery noted 
earlier.  In a separate section of this examination report, 
the examiner also stated that the veteran opened a maximal 
opening of 22 mm and had no right or left excursive 
movements.  On asculation the veteran was able to eventually 
open to 30 mm with slight joint noises on his left.    

The April 2004 examiner stated that the veteran's post-
surgical disorders resulted not from VA treatment, but from 
the surgery conducted by a private dentist in 1985.  As did 
the February 2000 examiner, this VA examiner reviewed the 
nature of the 1985 surgery.  He noted that an April 2004 CT 
scan did not differ from the CT scan noted in the February 
2000 examination report.  He stated that the scan revealed 
traumatic arthritis in the condylar head and surgical changes 
there.  His impressions in this examination were 
temporomandibular joint disease, and destructive changes of 
this joint secondary to the private surgery in 1985.  
Following a request from the RO for further details, the 
April 2004 examiner issued an addendum report in which he 
reported - in April 2005 - maximum incisal opening, and right 
and left excursion movements.  The maximum incisal opening 
was 35 mm, with easy opening to 30 mm.  And he found right 
and left excursion movements to 8 mm.  

As such, the record is clear that the veteran is not missing 
his mandible, maxilla, ramus, or teeth.  His disorder is 
primarily manifested by his limited movement.  So, based on 
this evidence, it is clear that an increased evaluation is 
not warranted here.  The only relevant provision here 
providing for a higher evaluation - DC 9005 - states that a 
40 percent evaluation is warranted for limitation that falls 
between 0 and 10 mm.  As is noted here, the veteran's inter-
incisal range exceeds 10mm.  As such, an increased rating to 
40 percent is not warranted at any time since the February 
1994 claim.  See Fenderson, supra.  
  
The Board also finds unwarranted here any additional increase 
here based on an extraschedular basis, or based on 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca, supra.  Despite his 
complaints of pain, the veteran accomplishes substantial 
range of motion without pain in his jaw region.  Besides, the 
Rating Schedule accounts for his mild limitations.  Moreover, 
there is no medical evidence of record that the veteran's TMJ 
disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

Again, the Board has recognized the veteran's subjective 
complaints.  The Board has considered these comments closely.  
But, as the veteran is a layperson, the Board assigns more 
weight to the conclusions derived from the medical 
professionals' examination reports.  Ultimately, a 
layperson's personal belief, however sincere, cannot form a 
factual basis for granting a claim requiring medical 
determinations.  Lay persons are not competent to proffer 
medical opinions or diagnoses.  See Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra. 

IV.  The Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  18 Vet. 
App. at 120-121.

The RO's letters, beginning in April 2004, as well as other 
letters, advised the veteran of the foregoing elements of the 
notice requirements.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004); Overton v.  Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006),

Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
veteran prior the initial adjudication, the veteran has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  This included VA and service 
medical records, and private reports referred to the RO by 
the veteran.  Moreover, the Board notes that the veteran was 
provided with two VA compensation examinations for his 
service-connected TMJ disorder claim.  See 38 U.S.C.A. 
§ 5103A (West 2002). 

The Board also notes that VA did not provide the veteran with 
compensation examinations for his service connection claims 
for hypertension, arthritis, vision loss, hearing loss, or 
for his claims to reopen his service connection claims for a 
plantar warts-foot disorder and for a psychiatric disorder.  

With regard to the original service connection claims, the 
Board finds compensation examination unnecessary here.  A VA 
medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; see Duenas 
v. Principi, 18 Vet. App. 512 (2004).  

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating his original service connection claims for 
hypertension, arthritis, vision loss, and hearing loss.  
Conducting a medical examination for purposes of rendering an 
opinion would serve no purpose in this case.  There is no 
evidentiary foundation for such.  The record contains no 
medical evidence indicating that the veteran incurred these 
disorders during service.  There is no medical evidence 
indicating that he incurred any of the disorders to a 
compensable degree within one year following discharge.  And 
there is no medical evidence that he manifested a continuity 
of symptomatology from discharge in 1970 to the late 1990s, 
when he began manifesting symptoms associated with the 
disorders underlying his original service connection claims 
on appeal.  

As such, there is no factual predicate on which an examiner 
could base a nexus opinion connecting any current disorder to 
past active service that ended over 36 years ago.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Given 
these facts, the Board finds that no reasonable possibility 
exists that medical examination and opinion would aid the 
veteran in substantiating his original service connection 
claims here.  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), McLendon v. Nicholson, No. 04-185 (U.S. Vet. 
App. June 5, 2006), Duenas, supra.    

With regard to his claims to reopen, the Board similarly 
finds VA compensation examinations unnecessary here.  As 
noted above, the Board has reopened the claim for service 
connection for plantar warts, and additional development will 
be sought.  As for the remaining issue concerning the 
veteran's psychiatric claim, the Board finds further 
development unnecessary here because, in an effort to reopen 
a finally decided service connection claim, it is the 
veteran's burden to present new and material evidence.  See 
38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion"); Fugitt v. 
Principi, 18 Vet. App. 559 (2004).  

Since the unappealed July 1998 Board decision denying his 
claim, it has been the veteran's burden to produce new and 
material evidence that would warrant a reopening of his 
claim.  As detailed above, he has not done so.  Hence, 
further VA development of his claim to reopen is not required 
herein.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he has 
not been prejudiced by the Board proceeding to the merits of 
the claims above.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is denied.

Service connection for arthritis, including secondary to 
inservice herbicide exposure, is denied.

Service connection for hearing loss is denied.

Service connection for vision loss is denied.

The claim for service connection for plantar warts is 
reopened; to this extent, the appeal is granted.

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.

An evaluation in excess of 30 percent, for the service-
connected disability of temporomandibular joint disease, 
status post bilateral joint surgeries, is denied.  


REMAND

After reviewing the veteran's claims folders, the Board finds 
that additional evidence is warranted.

As for his reopened claim of service connection for plantar 
warts, treatment for this condition is shown during service, 
and also recently as well.  Under these circumstances, the 
Board believes that a VA examination is necessary to consider 
the etiological relationship between the veteran's current 
plantar warts and his active duty military service.

As for his claim for service connection for sleep apnea, the 
veteran claims that this condition relates to his service-
connected TMJ disorder.  The record contains three reports 
from private examiners that may support this claim.  The 
veteran's private dentist suggests a potential link between 
the two disorders in August 1998 and January 2002 letters.  
And an August 1998 private examiner stated that "sleep apnea 
is multifactorial and may have been partially precipitated by 
the jaw surgery", which the veteran underwent for his TMJ 
disorder in 1985.  Given this evidence, and the lack of 
clarity on the issue of whether the sleep apnea is related to 
the TMJ disorder here, the Board finds compensation 
examination required here under 38 U.S.C.A. § 5103A (West 
2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all doctors and medical care 
facilities who have examined or treated 
him for his plantar warts and sleep apnea 
during the course of this appeal.  The RO 
should then obtain copies of the related 
medical records.  

2.  The veteran should be scheduled for 
VA examination with an appropriate 
specialist to determine the nature, 
severity, and etiology of the veteran's 
plantar warts.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.   

The VA examiner should then advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current plantar warts relates to the 
veteran's military service.  The examiner 
should provide a complete rationale for 
conclusions reached.  

3.  The veteran should be scheduled for 
VA examination with an appropriate 
specialist to determine the nature, 
severity, and etiology of the veteran's 
sleep apnea.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.   

The specialist should then advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current sleep apnea relates to the 
veteran's service-connected TMJ disorder.  
The specialist should provide a complete 
rationale for conclusions reached.  

4.  The RO should then readjudicate the 
issues of service connection for 
plantar warts, and for sleep apnea, 
including secondary to the service-
connected disability of 
temporomandibular joint disease, status 
post bilateral joint surgeries.  If 
either determination remains 
unfavorable to the veteran, the RO 
should issue a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


